DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 – 20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 – 19 and 21 of copending Application No. 17/447,326 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of U.S. Patent No. 10,376,320. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 18 of U.S. Patent No. 10,376,320 anticipates claims 1 – 20.  
AN: 17/195,482
US 10,376,320
a method comprising: 
A method comprising:
receiving a plurality of location signals, each received location signal indicative of a respective location of a medical device in an anatomic structure of a patient; 
receiving a plurality of location signals, each received location signal indicative of a respective location of a medical device in an anatomic structure of a patient;
forming a three-dimensional data structure representing locations, within the anatomic structure, visited by the medical device at the locations corresponding to the plurality of location signals; 
forming a three-dimensional data structure representing locations, within the anatomic structure, visited by the medical device at the locations corresponding to the plurality of location signals;
receiving one or more anchor portions representing locations relative to the anatomic structure; and 
receiving one or more anchor portions representing locations relative to the anatomic structure;
generating a three-dimensional surface representation of the anatomic structure of the patient, the three-dimensional surface representation of the anatomic structure of the patient constrained relative to the one or more anchor portions and to contain at least a portion of the three-dimensional data structure
generating a three-dimensional surface representation of the anatomic structure of the patient based only on the plurality of locations signals and the one or more anchor portions, wherein the three-dimensional surface representation of the anatomic structure of the patient is constrained to contain at least a portion of the three-dimensional data structure, and

wherein generating the three-dimensional surface representation of the anatomic structure of the patient includes a volumetric smoothing, and further wherein the volumetric smoothing varies relative to the one or more anchor portions; and

displaying, on a graphical user interface, at least one of a two-dimensional projection of the three-dimensional data structure, the one or more anchor portions, and a two-dimensional projection of the three-dimensional surface representation.




1
14, 16
20
2
15
3
17
4
17
5
18
6
19
7

8
9
10
11
12
13
US 10,376,320
1
13, 14
18
1
13, 14
18
2
15
3
4
5
16
6
7
8
17
9
10
11
12


Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 19 of U.S. Patent No. 10,765,481. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 19 of U.S. Patent No. 10,765,481 anticipates claims 1 – 20.  
AN: 17/195,482
US 10,765,481
a method comprising: 
A method, comprising:
receiving a plurality of location signals, each received location signal indicative of a respective location of a medical device in an anatomic structure of a patient; 
receiving a plurality of location signals indicative of locations of a medical device in an anatomic structure of a patient; 
forming a three-dimensional data structure representing locations, within the anatomic structure, visited by the medical device at the locations corresponding to the plurality of location signals; 
forming a three-dimensional data structure representing locations visited by the medical device within the anatomic structure;
receiving one or more anchor portions representing locations relative to the anatomic structure; and 
receiving one or more anchor portions representing locations relative to the anatomic structure;
generating a three-dimensional surface representation of the anatomic structure of the patient, the three-dimensional surface representation of the anatomic structure of the patient constrained relative to the one or more anchor portions and to contain at least a portion of the three-dimensional data structure
generating a three-dimensional surface representation of the anatomic structure of the patient, wherein-- generating the three-dimensional surface representation of the anatomic structure of the patient includes a volumetric smoothing, the three-dimensional surface representation of the anatomic structure of the patient is constrained to contain at least a portion of the three-dimensional data structure, and the three-dimensional surface representation of the anatomic structure of the patient is constrained to exclude at least one of the anchor portions; and 

displaying, on a graphical user interface, at least one of a two-dimensional projection of 


AN: 17/195,482
1
14, 16
20
2
15
3
17
4
17
5
18
6
19
7

8
9
10
11
12
13
US 10,376,320
1
14, 17
13
1

7
15
8
18
9
19
4
15
5
6
2
16
3
16
11
12
10


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 5, 7 – 9, 11 – 18, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kanade et al. (US 2017/0245936).  
Regarding independent claim 1, Kanade teaches a method comprising: 
receiving a plurality of location signals, each received location signal indicative of a respective location of a medical device in an anatomic structure of a patient (paragraph 44: the catheter 12 can capture tens of thousands of high quality surface points); 
forming a three-dimensional data structure representing locations, within the anatomic structure, visited by the medical device at the locations corresponding to the plurality of location signals (paragraph 38: the image processing module 40 may generate high resolution, real-time 3D images of the object being scanned by the catheter 12); 

generating a three-dimensional surface representation of the anatomic structure of the patient, the three-dimensional surface representation of the anatomic structure of the patient constrained relative to the one or more anchor portions and to contain at least a portion of the three-dimensional data structure (paragraph 43 and Figure 10: two 3D heart models as different points in the cardiac cycle mapping to the CT scan).  

Regarding dependent claim 2, Kanade teaches displaying, on a graphical user interface, at least one of 
a two-dimensional projection of the three-dimensional data structure (Figures 8, 10, 11, and 12), 
the one or more anchor portions (Figures 8, 10, 11, and 12), and 
a two-dimensional projection of the three-dimensional surface representation (Figures 8, 10, 11, and 12).  

Regarding dependent claim 3, Kanade teaches wherein receiving the one or more anchor portions representing locations relative to the anatomic structure includes receiving, from one or more sensors disposed on the medical device, a signal indicative of contact between the medical 

Regarding dependent claim 4, Kanade teaches wherein the signal indicative of contact is indicative of a blood-tissue boundary of the anatomic structure of the patient (paragraph 44: 4D surface registration points on the inner walls of the subject’s heart are captured based on the ultrasound images captured by the catheter 12).  

Regarding dependent claim 5, Kanade teaches wherein the signal indicative of contact includes one or more of: 
a change in impedance detected by one or more electrodes of the medical device, 
a force detected by a force sensor of the medical device, 
an ultrasound signal of an ultrasound sensor of the medical device (paragraph 44: the ultrasound images captured by the catheter 12), 
a deformation of at least a portion of the medical device, and 
an amplitude derived from an electrogram detected by one or more electrodes of the medical device.  

Regarding dependent claim 7, Kanade teaches wherein receiving the one or more anchor portions includes identifying a subset of the three-dimensional data structure (paragraph 38: the image processing module 40 may generate high resolution, real-time 3D images of the object being scanned by the catheter 12).  

Regarding dependent claim 8, Kanade teaches wherein receiving the one or more anchor portions includes receiving a respective confidence level associated each of the one or more anchor portions, and constraining the three-dimensional surface representation relative to the one or more anchor portions is based on the respective confidence level associated with each of the one or more anchor portions (paragraphs 51 – 54: the 4D registration algorithm employed by the image-processing module 40 may assume errors, wherein to maximize the probability in equation (2), a modified Iterative Closest Point algorithm may be used).  

Regarding dependent claim 9, Kanade teaches representing, on a graphical user interface, the one or more anchor portions as annotations on the three-dimensional surface representation of the anatomic structure (paragraph 42: the high-resolution image data may depict the subject’s heart in three spatial dimensions at successive points (or phases) of the cardiac cycle;).  

Regarding dependent claim 11, Kanade teaches determining whether the one or more anchor portions have been modified and, based on whether the one or more anchor portions have been modified, repeating the generating step (paragraph 43: small floating parts may be removed by discarding all triangles except those in the largest connecting group of the model and post processing may be performed to smooth the model and reduce artifacts based on geometry cues with an implicit integration method).  

Regarding dependent claim 12, Kanade teaches wherein determining whether the one or more anchor portions have been modified includes determining whether one or more of 

Regarding dependent claim 13, Kanade teaches wherein the three-dimensional surface representation of the anatomic structure is a continuous mesh (paragraph 38: 3D models of the subject (e.g., the subject's heart)).  

Regarding independent claim 14, Kanade teaches a method comprising: 
forming a three-dimensional data structure based on received locations of a tip section of a cardiac catheter in a heart cavity of a patient (paragraph 38: the image processing module 40 may generate high resolution, real-time 3D images of the object (e.g., heart) being scanned by the catheter 12); 
receiving one or more anchor portions representing locations relative to the heart cavity (paragraph 46: the registration points from one ultrasound image may have the same time coordinate as when the image is taken. The time coordinate may be between 0 and 1, where 0 means at the beginning of a cardiac cycle and 1 designates the end of a cardiac cycle; paragraph 43: image-processing module 40 may extract the surface model from the segmented CT data using the Marching Cube algorithm); and 
generating a three-dimensional surface representation of the heart cavity of the patient, the surface representation of the heart cavity of the patient constrained relative to the anchor portions and to contain at least a portion of the three-dimensional data structure (paragraph 43 

Regarding dependent claim 15, Kanade teaches displaying, on a graphical user interface, at least one of 
a two-dimensional projection of the three-dimensional data structure (Figures 8, 10, 11, and 12), 
the one or more anchor portions (Figures 8, 10, 11, and 12), and 
a two-dimensional projection of the generated three-dimensional surface representation (Figures 8, 10, 11, and 12).  

Regarding dependent claim 16, Kanade teaches wherein receiving the one or more anchor portions on the three-dimensional data structure includes receiving one or more location signals indicative of one or more respective locations of the cardiac catheter in the heart cavity (paragraph 34: using a catheter 12 with both an ultrasound transducer 23 and a position sensor 24 as described above not only allows the 3D coordinates, yaw, pitch, and roll of the catheter's tip (i.e., the distal end 20) to be determined, but also the 3D coordinates of every pixel in the ultrasound image).  

Regarding dependent claim 17, Kanade teaches wherein receiving the one or more anchor portions includes receiving, from a sensor disposed on the cardiac catheter, a signal indicative of a blood-tissue boundary of the heart cavity of the patient (paragraph 44: 4D surface registration the inner walls of the subject’s heart are captured based on the ultrasound images captured by the catheter 12).  

Regarding dependent claim 18, Kanade teaches wherein the signal indicative of the blood-tissue boundary includes one or more of: 
a change in impedance detected by one or more electrodes of the cardiac catheter, 
a force detected by a force sensor of the cardiac catheter, 
an ultrasound signal of an ultrasound sensor of the cardiac catheter (paragraph 44: the ultrasound images captured by the catheter 12), and 
a deformation of at least a portion of the cardiac catheter, and 
an amplitude derived from an electrogram detected by one or more electrodes of the cardiac catheter.  

Regarding claim 21, claim 21 is similar ins cope as to claim 1, thus the rejection for claim 1 hereinabove is applicable to claim 21.  Kanade teaches a non-transitory, computer-readable storage medium having stored thereon computer executable instructions (claim 18).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanade et al. (US 2017/0245936) in view of Menningen et al. (US 2010/0053208).  
Regarding dependent claim 6, Kanade does not expressly disclose wherein receiving the one or more anchor portions includes receiving an input command from a user.  Menningen discloses he user then selects an anchor point on the sagittal view of the current slice and draws a path or link from the sagittal view of the current slice to other slices to apply the contour onto the other slices in the image set covering the breast.  It would have been obvious for one of ordinary skill in the art at the time of the invention or at the time of the effective filing date of the 

Regarding dependent claim 10, Kanade does not expressly disclose representing, on a graphical user interface, the one or more anchor portions as annotations on the three-dimensional data structure.  Menningen discloses he user then selects an anchor point on the sagittal view of the current slice and draws a path or link from the sagittal view of the current slice to other slices to apply the contour onto the other slices in the image set covering the breast.  It would have been obvious for one of ordinary skill in the art at the time of the invention or at the time of the effective filing date of the application to modify Kanade's system to allow a user to put anchor points onto the CT scans.  One would be motivated to do so because this would help align the CT scans to help generate a 3D model.  

Regarding claims 19 and 20, claims 19 and 20 are similar in scope as to claims 6 and 10, thus the rejections for claims 6 and 10 hereinabove are applicable to claims 19 and 20.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078.  The examiner can normally be reached on 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612